Citation Nr: 0815290	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-28 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for neck pain.

2.  Entitlement to service connection for low back pain.

3.  Entitlement to service connection for dysuria.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to November 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 2002 and April 2007 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran's lumbar osteoarthritis was neither 
demonstrated in-service, nor for many years thereafter, and 
it is not otherwise related to his active service.

2.  As a matter of law, lumbar pain alone is not a 
disability.

3.  The veteran does not have a current cervical disability 
that is related to his active service.

4.  The veteran does not have a current genitourinary 
disability, including dysuria that is related to his active 
service.

5.  The veteran does not have current right ear hearing loss.  

6.  The veteran's left ear hearing loss existed prior to 
service, and did not increase in severity during his active 
service.  

7.  The veteran's tinnitus in the left ear is not related to 
active service.  

CONCLUSIONS OF LAW

1.  A lumbar disability was not incurred or aggravated in-
service, and lumbar arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  

2.  A cervical disability was not incurred or aggravated in-
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.  

3.  A genitourinary disability, to include dysuria, was not 
incurred or aggravated in-service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 
3.159, 3.303.  

4.  Hearing loss was not incurred in or aggravated during 
active service, and a sensorineural hearing may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309.

5.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in February 2003 and June 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession.  The 
appellant did not receive notice of how disability ratings 
and effective dates are assigned, however, in light of the 
decisions reached below questions pertaining to those matters 
are moot.  Further, while the appellant did not receive full 
notice prior to the initial decision, after pertinent notice 
was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims, 
and the claim was readjudicated in a December 2007 
supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  Further, the evidence 
preponderates against any suggestion that the appellant was 
prejudiced by the timing of the notice provided, and there is 
no argument presented to the contrary.

The claims for service connection for neck pain, back pain, 
and dysuria

The veteran contends that he has neck, back, and 
genitourinary disabilities that are related to his active 
service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A review of the service medical records reflects that a July 
1977 report of medical history and examination upon entrance 
into service was silent as to any abnormalities of the spine, 
neck, or genitourinary system.  

A January 1980 treatment report noted complaints of low back 
pain following heavy lifting, as well as pain and burning on 
urination.  The doctor diagnosed pulled lower back muscles.  
An April 1980 consultation request to physical therapy noted 
a one and a half year history of low back pain, and reported 
that neurological examination found no abnormality save for 
lumbar lordosis.  Following the physical therapist's 
examination the appellant was found to have low back pain.  A 
September 1980 record revealed a diagnosis of musculoskeletal 
back pain.  

In October 1980, the veteran was treated for a urethral 
discharge with dysuria, and found to have a sexually 
transmitted disease.

January 1981 record notes complaints of low back pain, 48 
hours after a motor vehicle accident.  A May 1981 record 
reveals a diagnosis of an acute muscle strain after the 
veteran complained of low back pain.  

A June 1981 emergency treatment record indicated a perineal 
cramp on urination and provided a diagnosis of prostatitis.  
A June 1981 record noted complaints of back pain as secondary 
to a kidney infection.  Other June 1981 records note findings 
of rule out urinary tract infection, and urethritis versus 
prostatitis.

A July 1981 physical therapy record noted a history of 
constant back pain since a December 1980 following a motor 
vehicle accident.  The physical therapist assessed that the 
appellant had lumbar hypomobility.  A separate July 1981 
treatment record again listed a diagnosis of back pain as 
secondary to a kidney condition.  

In the veteran's September 1981 separation medical history 
report he did not complain of back pain, neck pain, tinnitus, 
or problems with urination.  His September 1981 separation 
examination noted no abnormalities of the back, neck, or 
genitourinary system. 

VA treatment records dated June 2001 through January 2003 
primarily reflect treatment for other clinical conditions 
including substance abuse, but note complaints of chronic 
back and neck pain.  A December 2005 VA treatment report 
recorded a history of a back and neck injury during service, 
and complaints of dysuria, with some frequency after drinking 
sodas.  

The veteran was afforded a VA examination of the spine in May 
2006.  The examiner noted frequent complaints of back pain 
during service which were for recurring urinary tract 
problems, more so than for complaints related to his job 
duties.  The veteran attributed his chronic low back pain to 
frequent heavy lifting/loading while serving as a supply 
clerk.  Following a physical examination the veteran was 
diagnosed with low back pain.  The examiner opined that 
chronic low back pain was at least as likely as not due to 
the frequent lifting as a supply clerk during military 
service.  

A July 2006 VA treatment record indicated complaints of low 
back pain radiating to the right leg to the ankle.  A 
diagnosis of back pain was provided.  

In June 2007, the veteran was afforded another VA examination 
of the spine.  The veteran complained of back pain with 
flare-ups about every two or three months, lasting about one 
or two weeks.  Following a physical examination the examiner 
diagnosed age related lumbar osteoarthritis.  The examiner 
opined that this was not caused by or made worse by any 
active military service, and that it was more likely than not 
related to normal aging, and is commonly found at the age of 
50 years.  The examiner also diagnosed lumbago (i.e., low 
back pain), as having occurred during a period of active 
military service.  

The veteran was afforded a VA genitourinary examination in 
November 2007.  The veteran complained of dysuria.  
Examination revealed no history of trauma to the 
genitourinary system, neoplasm, or systemic symptoms due to a 
genitourinary disease.  There were no urinary symptoms 
present, including no urinary leakage, recurrent urinary 
tract infections, obstructed voiding, urinary tract stones, 
renal dysfunction or failure, acute nephritis, or 
hydronephrosis.  Physical examination revealed normal 
findings.  The examiner stated that service medical records 
revealed that the veteran was treated for a urinary infection 
caused by a sexually transmitted disease, and that the 
infection resolved without residuals.  The examiner opined 
that there was no chronic disabling condition found in the 
service medical records, claims file, or VA medical records 
that was caused by the sexually transmitted disease.  

While the veteran has a current diagnosis of lumbar 
osteoarthritis, as well as numerous complaints of low back 
pain during service, there is no objective medical evidence 
relating lumbar osteoarthritis to his active service.  The 
veteran's September 1981 discharge examination neither 
diagnosed any spinal abnormalities, nor did he report any 
back pain at discharge.  While VA treatment records noted 
complaints of chronic low back pain as early as 2002; the 
first documented diagnosis of a low back disability was not 
prior to the veteran's VA examination.  After a thorough 
examination and review of the claims file, the June 2007 
examiner opined that osteoarthritis was more likely than not 
related to normal aging, and not caused or made worse by the 
veteran's active military service.  Thus, entitlement to 
service connection for a low back disability must be denied.   

In reaching this decision the Board acknowledges that the 
veteran's low back pain, also diagnosed as lumbago, has been 
found by examiners to be related to service.  The United 
States Court of Appeals for Veterans Claims has held, 
however, that pain alone without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute disability for which service connection may be 
granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part, sub nom.,  Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Therefore, in the absence of medical 
evidence linking a lumbar disability to service, there is no 
reasonable basis to establish service connection.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  

Regarding the veteran's claim for service connection for neck 
pain, the record fails to show objective evidence of a 
current cervical disability.  VA treatment records reflect 
complaints of neck pain in 2002; however, the record is 
negative for a diagnosis of any cervical disorder.  Indeed, 
the veteran had full range of cervical motion at his June 
2007 VA examination.  Again, pain alone without a diagnosed 
or identifiable underlying malady or condition does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez- Benitez.  In the absence 
of a chronic pathological process associated with the 
veteran's cervical spine and without competent evidence 
linking such a disorder to service, there is no reasonable 
basis to establish service connection.  Brammer.  

With respect to the claim of entitlement to service 
connection for dysuria, the available record fails to show 
objective evidence of a current genitourinary disability.  
While service medical records reflect urinary complaints and 
a diagnosis of prostatitis, the September 1981 discharge 
examination noted a normal genitourinary system.  The record 
is thereafter silent as to any complaints until December 
2005, when the veteran complained of dysuria.  Notably, a 
June 2007 VA examiner opined that the service medical records 
revealed treatment for a urinary infection caused by a 
sexually transmitted disease, which resolved without 
residuals.  The examiner found no chronic disabling condition 
in either service medical or VA records that was caused by 
the previous sexually transmitted disease.  In the absence of 
chronic dysuria due to service, there is no reasonable basis 
to establish service connection.  Brammer.  

The claims of entitlement to service connection for bilateral 
hearing loss and tinnitus

The veteran claims that he has bilateral hearing loss and 
tinnitus as the result of noise exposure during his active 
service.  

At the time of the service entrance examinations, those 
persons entering military service are presumed to be in sound 
physical condition, except for those disorders, diseases, or 
other "infirmities" that are noted on their service 
entrance physical examination.  For those disorders that 
preexisted service and were worsened or "aggravated" during 
such service, a veteran may obtain service connection.  
38 U.S.C.A. § 1110, 1111, 1153.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 38 C.F.R. § 3.385 (2007).

Sensorineural hearing loss is presumed to have been incurred 
in service if it became manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The veteran's July 1977 entrance examination noted no 
abnormalities of the ears.  An audiological examination of 
the same date was significant for left ear pure tone 
thresholds of 5, 5, 5, 40, and 40 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively.  The examiner noted 
that the veteran did not have a hearing defect.  

A December 1979 audiological examination revealed pure tone 
thresholds that were within normal limits for VA purposes.  
38 C.F.R. § 3.385.

A September 1981 report of medical history did not note any 
complaints of tinnitus, but did indicate a complaint of 
hearing loss.  On examination of the same date, no 
abnormalities of the ears were noted.  The September 1981 
audiological examination was notable for left ear pure tone 
thresholds of 10, 0, 20, 0, and 45 decibels at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The 
service medical records do not contain any indication of 
noise exposure during service, nor do they contain any 
treatment for hearing loss or abnormalities of the ears. 

A November 2002 VA audiological examination revealed pure 
tone thresholds of 15, 10, 5, 40, and 55 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively in the right 
ear.  Examination of the left ear showed pure tone thresholds 
of 10, 15, 25, 65 and 65 decibels at frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  The 
audiologist noted that during his active duty, the veteran 
was a supply clerk responsible for supplying equipment to 
tank ranges.  He had a postservice history of noise exposure 
in tire shops and a metal factory.  The audiologist opined 
that the veteran's history of noise exposure during service 
more likely than not contributed to the present high 
frequency hearing loss.

An April 2004 VA audiological examination revealed right ear 
pure tone thresholds that were within normal limits for VA 
purposes.  Examination of the left ear showed pure tone 
thresholds of 10, 15, 25, 70 and 65 decibels at frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The 
audiologist noted hearing sensitivity was within the normal 
limits in the right ear with high frequency sensorineural 
hearing loss in the left.  

A May 2006 VA audiological examination again revealed right 
ear pure tone thresholds that were within normal limits for 
VA purposes.  Examination of the left ear showed pure tone 
thresholds of 10, 10, 25, 70 and 65 decibels at frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The 
examiner stated that the veteran had normal hearing between 
200 to 8000 Hertz in the right ear.  The left ear was 
characterized by severe rising to moderately severe 
sensorineural hearing loss between 3000-4000 Hertz, rising to 
moderate at 6000 Hertz, and to within the normal limits at 
8000 Hertz.  The examiner also noted that, while records were 
unavailable for review, the veteran reported military noise 
exposure to include supply room noise, motor pool, tanks, 
M60s, and small weapons fire.  He also reported civilian 
noise exposure for about two years while working in 
construction.  He also worked as a janitor for approximately 
five or six years at a tire company where he did not use 
hearing protection, as the noise was not too loud where he 
worked.  The examiner also noted the veteran reported 
unilateral tinnitus in his left ear that was periodic.  As 
the claims file was not available for review, the examiner 
declined to opine as to the etiology of both the veteran's 
hearing loss and tinnitus.  

A June 2007 VA audiological examination yet again revealed 
right ear pure tone thresholds that were within normal limits 
for VA purposes.  Examination of the left ear showed pure 
tone thresholds of 15, 10, 30, 70 and 65 decibels at 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The left ear was characterized by mild to 
severe sensorineural hearing loss between 2000-3000 Hertz, 
rising to moderately severe at 4000 Hertz.  The examiner 
diagnosed unilateral, periodic tinnitus of the left ear, and 
opined that tinnitus was not caused by or a result of the 
veteran's military service.  After review claims file, the 
examiner noted that the veteran had normal hearing in his 
right ear throughout service, but at service entrance the 
veteran had a left ear high frequency hearing loss with no 
significant change during service.  The examiner opined that 
the veteran's left ear hearing loss was not caused by or a 
result of the veteran's military service.

While the veteran complains of a hearing loss, there is no 
competent medical evidence showing he has a current right ear 
hearing loss disability for VA purposes.  With the exception 
of the November 2002 examination, the veteran's audiological 
examinations do not reveal impaired hearing for VA purposes 
of finding a current disability.  38 C.F.R. § 3.385.  
Additionally, the April 2004, May 2006, and June 2007 
examiners all stated that the veteran had normal hearing in 
the right ear.  Therefore the preponderance of the evidence 
is against finding that the veteran currently has a right ear 
hearing loss.  Moreover, there is no competent evidence 
linking a current right ear hearing loss to service.  Hence, 
service connection for a right ear hearing loss must be 
denied..

The veteran meets the requirements for a left ear hearing 
loss disability under 38 C.F.R. § 3.385.  Notably, however, 
there is no indication that this hearing loss is the result 
of the veteran's active service.  The veteran's entrance 
examination in July 1977, as well as discharge examination in 
September 1981 both noted a high frequency left ear hearing 
loss.  While a November 2002 audiologist noted that the 
veteran reported a history of noise exposure during the 
military, and opined that the hearing loss was at least as 
likely as not related to his active service, that opinion was 
provided without consideration of all of the evidence 
available in the claims file.  

In contrast a June 2007 VA examiner found after examination 
and a review of the file that the veteran had a left ear 
sensorineural hearing loss which was noted at both entrance 
and discharge from active service, and which showed no 
significant change during his active service.  The examiner 
ultimately opined that the veteran's left ear hearing loss 
was not caused by or a result of his active service.  As this 
opinion was based on consideration of all of the evidence of 
record, the Board finds that it is of greater probative 
value.

Finally, while the veteran reported periodic tinnitus in his 
left ear at both the May 2006 and June 2007 VA examinations, 
there is no objective medical evidence linking tinnitus to 
active service.  There were no complaints of ringing in the 
ears on the separation examination, or at any point during 
service.  Moreover, the VA examiner did not find that it was 
at least as likely as not that tinnitus was caused by or a 
result of the veteran's military service.  Accordingly, 
service connection must be denied. 

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for low back pain, neck pain, dysuria, a 
bilateral hearing loss and tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


